J-A14045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  GERALD S. LEPRE, JR.                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
  PAUL TOMMARELLO D/B/A                        :
  TOMMARELLO CYCLE & MOTOR                     :   No. 166 WDA 2020

                Appeal from the Order Dated December 18, 2019
               in the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): AR-18-000067

BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED SEPTEMBER 10, 2020

       Gerald S. Lepre, Jr. (“Lepre”), pro se, appeals from the Order denying

his post-trial Motion, which rendered final the compulsory nonsuit against him

and in favor of Paul Tommarello D/B/A Tommarello Cycle & Motor

(“Tommarello”).1 We affirm.

       On October 15, 2015, Lepre drove his 1975 Harley Davidson FXE

motorcycle to Tommarello’s motorcycle shop.           At that time, Lepre asked


____________________________________________


1An  order denying a compulsory nonsuit is not immediately appealable.
Williams v. A-Treat Bottling Co., Inc., 551 A.2d 297, 299 (Pa. Super.
1988). However, once the trial court denied Lepre’s post-trial Motion, the
denial of the compulsory nonsuit became appealable through the prism of the
Order denying the post-trial Motion. See Fleck v. Durawood, Inc., 529 A.2d
3, 5 (Pa. Super. 1987) (recognizing that, although the denial of a nonsuit is
not appealable, an appeal may be filed from the order denying post-trial
motions).
J-A14045-20


Tommarello to install a BDL Open Belt Drive SHL-600 and Ultima Thunder Fire

Starter Motor 1.4w on his motorcycle.         Lepre agreed to pay $500 for the

installation, and Tommarello agreed to return any removed parts to Lepre.

According to Lepre, Tommarello ran into a few issues readjusting the

transmission and the electrical wiring of the starter. As a result, Lepre paid a

total cost of $700 for the repairs and installation.

       Immediately     thereafter,    Lepre   test-drove     the   motorcycle   for

approximately three (3) miles and returned to the repair shop.              Lepre

attempted to take the motorcycle for a second ride.           When Lepre put the

motorcycle in gear, bolts came loose inside the clutch hub, which shredded

the inside of the metal clutch housing plate. Tommarello attempted to repair

the loose bolts. Lepre started the motorcycle and attempted to pull out of the

driveway of the repair shop. However, the motorcycle completely shut down

and could not be restarted. After inspection, Tommarello advised Lepre that

he was going to have to return the ignition to the manufacturer for a new one.

However, Tommarello advised that he had a used part in stock, which he

would sell to Lepre for $200, which Lepre tendered.

      Lepre’s motorcycle remained at the repair shop for a week. During a

subsequent    test   drive,   the    motorcycle   again    experienced   problems.

Tommarello repaired the motorcycle for an additional charge. The motorcycle

finally shorted-out again a few days later and was left at Tommarello’s shop.




                                        -2-
J-A14045-20


        Subsequently, Tommarello called Lepre and advised Lepre of the costs

of additional repairs. Tommarello directed Lepre to either pay for an additional

repair, or retrieve the motorcycle. Ultimately, Lepre retrieved his motorcycle.

Approximately one year later, Lepre took his motorcycle to another mechanic,

Todd E. Kraft (“Kraft”),2 who estimated the cost of repair and replacement of

parts. Kraft installed a new electrical system, including a wiring harness. Kraft

also installed an Electronic Starter Motor. The repairs totaled $1,500.00.

        A few months later, while Lepre was operating the motorcycle, the Open

Belt Drive failed mechanically. When Lepre contacted the manufacturer, it

advised him that the Open Belt Drive was not properly installed.

        Lepre filed a Complaint for breach of contract based on Tommarello’s

improper installation of the BDL Open Belt Drive and the Starter Motor. Lepre

also claimed a breach of warranty based upon Tommarello having warranted

that (1) materials and equipment furnished under the agreement would be

new and of good quality; (2) the work would be free from defects; and (3) the

work would conform to the requirements of the oral agreement and any

related documents.        Lepre additionally raised claims of gross negligence,

fraudulent misrepresentation, and a violation of the Unfair Trade Practices and

Consumer Protection Law.3



____________________________________________


2   Kraft is now deceased.

3   See 73 P.S. §§ 201-1 to 201-9.3.

                                           -3-
J-A14045-20


      At trial, Lepre appeared pro se, and presented only his own testimony

to establish his causes of action.    At the close of his testimony, upon the

Motion of Tommarello, the trial court entered a compulsory nonsuit against

Lepre. Lepre filed a post-trial Motion, which the trial court denied. Thereafter,

Lepre filed the instant timely appeal, followed by a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

      Lepre presents the following claims for our review:

       1. Did the trial court commit [an] error of law, abuse its
          discretion and violate constitutional rights in holding a bench
          trial when a pre-trial demand had been [made] for a jury[,]
          and a jury trial [was] paid for on the arbitration appeal?

       2. Did the trial court commit [an] error of law, abuse its
          discretion and violate constitutional rights in a civil
          suppression or exclusion of valid evidence of [Tommarello’s]
          liability or guilt?

Brief for Appellant at 4.

      Initially, we observe that

      [a] trial court may enter a compulsory nonsuit on any and all
      causes of action if, at the close of the plaintiff’s case against all
      defendants on liability, the court finds that the plaintiff has failed
      to establish a right to relief.            Pa.R.C.P. No. 230.1(a),
      (c); see Commonwealth v. Janssen Pharmaceutica, Inc., …
      8 A.3d 267, 269 n.2 (Pa. 2010). Absent such finding, the trial
      court shall deny the application for a nonsuit. On appeal, entry of
      a compulsory nonsuit is affirmed only if no liability exists based
      on the relevant facts and circumstances, with appellant
      receiving ”the benefit of every reasonable inference and resolving
      all evidentiary conflicts in [appellant’s] favor.” Agnew v. Dupler,
      … 717 A.2d 519, 523 (Pa. 1998). The compulsory nonsuit is
      otherwise properly removed[,] and the matter remanded for a
      new trial.




                                      -4-
J-A14045-20


Scampone v. Highland Park Care Ctr., LLC, 57 A.3d 582, 595-96 (Pa.

2012).

      Lepre first claims that the trial court improperly denied him a jury trial.

Brief for Appellant at 7. According to Lepre, he paid for a jury trial at the time

of his arbitration appeal. Id. However, Lepre contends that the trial court

conducted a bench trial without an express waiver of his right to a jury trial.

Id. Lepre argues that this error requires the grant of a new trial. Id.

      Our review of the record discloses that the trial court entered a nonsuit

at the close of Lepre’s evidence. See N.T., 11/15/19, at 91 (wherein at trial,

the trial court states that it will take the Motion for a nonsuit under

advisement, and a decision will be forthcoming); Trial Court Order, 11/19/19

(wherein the trial court granted Tommarello’s Motion for compulsory nonsuit).

The trial court’s entry of a compulsory nonsuit rendered moot Lepre’s claim

based upon the denial of a jury trial, as the matter would not have reached

the jury for deliberation.     See, e.g., Front St. Dev. Assocs., L.P. v.

Conestoga Bank, 161 A.3d 302, 304 (Pa. Super. 2017) (determining that

the affirmance of the order granting judgment on the pleadings rendered moot

the propriety of an order striking a jury trial demand). Accordingly, we cannot

grant Lepre relief on his first claim.

      In his second claim, Lepre argues that the trial court improperly

excluded evidence regarding Tommarello’s liability. Brief for Appellant at 7.

Lepre argues that


                                         -5-
J-A14045-20


      the trial court excluded each and every document [that Lepre]
      attempted to submit during the forced bench trial. The trial court
      suppressed or excluded this evidence based on the idea that
      [Tommarello] never received a copy of these documents, because
      he no longer received mail at the address listed on the trial court
      docket….

Id. at 8.   According to Lepre, it was not his duty to keep the trial court

informed of Tommarello’s address. Id.

      We review the trial court’s ruling on the admissibility of evidence for an

abuse of discretion. Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014).

We will not overturn such a ruling absent an abuse of discretion or

misapplication of law. Id.

      In its Opinion, the trial court deemed this claim waived based upon

Lepre’s failure to raise it in his post-trial Motion. See Trial Court Opinion,

2/20/20, at 2-4. We agree.

      An appellant must file post-trial motions to preserve issues for appellate

review; issues not raised in post-trial motions are waived. Lenhart v. Cigna

Cos., 824 A.2d 1193, 1196 (Pa. Super. 2003); see also Chalkey v. Roush,

757 A.2d 972, 975 (Pa. Super. 2000) (en banc) (noting that the purpose of

requiring issues to be raised in a post-trial motion is “to provide the trial court

the first opportunity to review and reconsider its earlier rulings and correct its

own error”). Further, Rule 227.1(b)(2) provides that “post-trial relief may not

be granted unless the grounds therefor … are specified in the motion.”

Pa.R.C.P. 227.1(b)(2). The comment to the rule explains that,




                                       -6-
J-A14045-20


      [i]n requiring the motion to state the specific grounds therefor,
      motions which set forth mere “boilerplate” language are
      specifically disapproved. A post-trial motion must set forth the
      theories in support thereof “so that the lower court will know what
      it is being asked to decide.” Frank v. Peckich, … 391 A.2d 624,
      632-633 ([Pa. Super.] 1978).

Pa.R.C.P. 227.1, cmt.

      In his post-trial Motion, Lepre failed to identify any trial court evidentiary

rulings that he sought to challenge, and “the specific grounds therefor[.]” See

id. As such, we discern no abuse of discretion by the trial court in deeming

this claim waived. See id.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2020




                                       -7-